Case 19-34054-sgj11 Doc 1796 Filed 01/22/21         Entered 01/22/21 16:43:17        Page 1 of 5




Judith W. Ross                                   Michelle Hartmann
State Bar No. 21010670                           State Bar No. 24032402
Frances A. Smith                                 BAKER & McKENZIE LLP
State Bar No. 24033084                           1900 North Pearl
Eric Soderlund                                   Suite 1500
State Bar No. 24037525                           Dallas, TX 75201
Ross & Smith, PC                                 Telephone: 214-978-3000
700 N. Pearl Street, Suite 1610                  Facsimile: 214-978-3099
Dallas, Texas 75201                              Email: michelle.hartmann@bakermckenzie.com
Telephone: 214-377-7879
Facsimile: 214-377-9409                          Debra A. Dandeneau
Email: judith.ross@judithwross.com               BAKER & McKENZIE LLP
        frances.smith@judithwross.com            452 Fifth Ave
        eric.soderlund@judithwross.com           New York, NY 10018
                                                 Telephone: 212-626-4875
                                                 Email: debra.dandeneau@bakermckenzie.com
                                                 (Admitted pro hac vice)

COUNSEL FOR SCOTT ELLINGTON, THOMAS SURGENT,
FRANK WATERHOUSE, AND ISAAC LEVENTON
______________________________________________________________________________

                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

In re: Highland Capital                         §          Case No. 19-34054-sgj-11
Management, L.P.,                               §
                                                §          Chapter 11
              Debtor.                           §
                                                §

            SENIOR EMPLOYEES’ WITNESS AND EXHIBIT LIST FOR
         THE HEARING SCHEDULED FOR JANUARY 26, 2021 AT 9:30 A.M.
                      (PREVAILING CENTRAL TIME)

       Scott Ellington, Thomas Surgent, Frank Waterhouse, and Isaac Leventon (collectively,

the “Senior Employees”) file this Witness and Exhibit List for the hearing scheduled on

Wednesday, January 26, 2021 at 9:30 am.

                               Senior Employees’ Witness List

       At the hearing, Senior Employees may call the following persons to testify as witnesses:

       1. Isaac Leventon;

WITNESS AND EXHIBIT LIST – Page 1
 Case 19-34054-sgj11 Doc 1796 Filed 01/22/21          Entered 01/22/21 16:43:17   Page 2 of 5




          2. James Seery, Jr.;

          3. J.P. Sevilla;

          4. Any witness designated or called by any other party; and

          5. Any rebuttal witnesses, as necessary.

                                  Senior Employees’ Exhibit List

EXHIBIT       DESCRIPTION OF EXHIBIT            OFFERED OBJECTION ADMITTED
           Plan of Reorganization of Highland
  SE1      Capital Management, L.P. [Docket
           No. 944]
           First Amended Plan of Reorganization
  SE2      of Highland Capital Management,
           L.P. [Docket No. 1079]
           Second Amended Plan of
  SE3      Reorganization of Highland Capital
           Management, L.P. [Docket No. 1287]
           Third Amended Plan of
  SE4      Reorganization of Highland Capital
           Management, L.P. [Docket No. 1383]
           Redline Third Amended Plan of
  SE5      Reorganization of Highland Capital
           management, L.P. [Docket No. 1385]
           Fourth Amended Plan of
           Reorganization of Highland Capital
  SE6
           Management, L.P. with Exhibits
           thereto [Docket No. 1450]
           Fifth Amended Plan of
           Reorganization of Highland Capital
  SE7
           Management, L.P. with Exhibits
           thereto [Docket No. 1472]
           Redline Comparison of Second to
           Fifth Amended Plan of
  SE8
           Reorganization of Highland Capital
           Management, L.P.
           Debtor’s Notice of Filing of Plan
           Supplement to the Fifth Amended
  SE9      Plan of Reorganization of Highland
           Capital Management, L.P. and
           exhibits thereto [Docket No. 1606]
           Senior Employees’ Limited Objection
 SE10      to Debtor’s Fifth Amended Plan
           [Docket 1669]

  WITNESS AND EXHIBIT LIST – Page 2
 Case 19-34054-sgj11 Doc 1796 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 3 of 5




EXHIBIT      DESCRIPTION OF EXHIBIT            OFFERED OBJECTION ADMITTED
          Email from David Neier to Scott
 SE11
          Ellington dated 11.16.2020
          Email from David Neier to Thomas
 SE12
          Surgent dated 11.20.2020
          Bonus Award letters 2018, 2017, 2016
 SE13
          – Isaac Leventon
          Bonus Award Letters 2018, 2017,
 SE14
          2016 – Scott Ellington
          Bonus Award Letters 2018, 2017,
 SE15
          2016 – Frank Waterhouse
          Bonus Award Letters 2018, 2017,
 SE16
          2016 – Thomas Surgent
          Appointment for Claims Meeting
 SE17
          December 2, 2020
          Isaac Leventon’s Notes from Claims
 SE18
          Meeting December 2, 2020
          Thomas Surgent’s Handwritten Notes
 SE19     from Claims Meeting December 2,
          2020
          Email from JP Sevilla to Isaac
 SE20
          Leventon dated October 26, 2020
          Email from Jeff Pomerantz to Debra
 SE21
          Dandeneau dated January 4, 2021
          Proof of Claim filed by Frank
 SE22
          Waterhouse [Claim No. 182]
          Proof of Claim filed by Thomas
 SE23
          Surgent [Claim No. 183]
          Proof of Claim filed by Isaac D.
 SE24
          Leventon [Claim No. 184]
          Proof of Claim filed by Scott B.
 SE25
          Ellington [Claim No. 192]
          Notice of Filing of Debtor’s Amended
 SE26
          Schedules [Docket No. 1082]
          Monthly Operating Report [Docket
 SE27
          No. 913]
          Monthly Operating Report [Docket
 SE28
          No. 1014]
          Monthly Operating Report [Docket
 SE29
          1115]
          Monthly Operating Report [Docket
 SE30
          No. 1329]
          Monthly Operating Report [Docket
 SE31
          No. 1493]
          Monthly Operating Report [Docket
 SE32
          No. 1710]

  WITNESS AND EXHIBIT LIST – Page 3
 Case 19-34054-sgj11 Doc 1796 Filed 01/22/21        Entered 01/22/21 16:43:17     Page 4 of 5




EXHIBIT       DESCRIPTION OF EXHIBIT                OFFERED OBJECTION ADMITTED
           Ballot submitted by Scott Ellington
 SE33
           (Class 7)
           Ballot Submitted by Scott Ellington
 SE34
           (Class 8)
           Ballot     Submitted       by      Frank
 SE35
           Waterhouse (Class 7)
           Ballot     Submitted       by      Frank
 SE36
           Waterhouse (Class 8)
           Ballot Submitted by Isaac Leventon
 SE37
           (Class 7)
           Ballot Submitted by Isaac Leventon
 SE38
           (Class 8)
           Ballot Submitted by Thomas Surgent
 SE39
           (Class 7)
           Ballot Submitted by Thomas Surgent
 SE40
           (Class 8)
           Any exhibits produced by the Debtor
           or other third party after the filing of
           this Witness and Exhibit List
           Any exhibits designated by any other
           party
           Any      exhibits    necessary       and
           appropriate as rebuttal evidence

  Respectfully submitted January 22, 2021.
                                             By: /s/ Frances A. Smith
                                             Judith W. Ross
                                             State Bar No. 21010670
                                             Frances A. Smith
                                             State Bar No. 24033084
                                             Eric Soderlund
                                             State Bar No. 24037525
                                             ROSS & SMITH, PC
                                             700 N. Pearl Street, Suite 1610
                                             Dallas, Texas 75201
                                             Telephone: 214-377-7879
                                             Facsimile: 214-377-9409
                                             Email: judith.ross@judithwross.com
                                             frances.smith@judithwross.com
                                             eric.soderlund@judithwross.com




  WITNESS AND EXHIBIT LIST – Page 4
Case 19-34054-sgj11 Doc 1796 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 5 of 5




                                      Michelle Hartmann
                                      State Bar No. 24032402
                                      BAKER & McKENZIE LLP
                                      1900 North Pearl
                                      Suite 1500
                                      Dallas, TX 75201
                                      Telephone: 214-978-3000
                                      Facsimile: 214-978-3099
                                      Email: michelle.hartmann@bakermckenzie.com

                                      Debra A. Dandeneau
                                      BAKER & McKENZIE LLP
                                      452 Fifth Ave
                                      New York, NY 10018
                                      Telephone: 212-626-4875
                                      Email: debra.dandeneau@bakermckenzie.com
                                      (Admitted pro hac vice)

                                      COUNSEL FOR SCOTT ELLINGTON,
                                      THOMAS       SURGENT,       FRANK
                                      WATERHOUSE, AND ISAAC LEVENTON




WITNESS AND EXHIBIT LIST – Page 5
